                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID B. PORTEE,                                     Case No. 19-cv-02948-JD
                                                       Petitioner,
                                   8
                                                                                             ORDER REOPENING CASE
                                                v.
                                   9
                                                                                             Re: Dkt. No. 6
                                  10    KOENIG,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, filed a pro se habeas petition that was dismissed without

                                  14   prejudice for failure to pay the filing fee or file a complete application for leave to proceed in

                                  15   forma pauperis (“IFP”). Petitioner indicates he has paid the filing fee and has submitted a receipt.

                                  16   Plaintiff’s motion (Docket No. 6) is GRANTED and the order dismissing the case (Docket No. 4)

                                  17   is VACATED and this case is REOPENED. The Court will review the petition in due course.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 24, 2019

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID B. PORTEE,
                                   4                                                          Case No. 19-cv-02948-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        KOENIG,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 24, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David B. Portee ID: C-50736
                                       CTF - Correctional Training Facility -Soledad
                                  18   P. O. Box 689
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: July 24, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
